*414OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. WOLE.
Estoy de acuerdo con la anterior sentencia y conforme con el razonamiento de la Opinión menos en cuánto en ella se trata de establecer una diferencia entre el presente caso y el de El Pueblo v. Rivera, 25 D. P. R. 752. En ese caso disentí y la razón que tuve para disentir fué que no había en-vuelta ninguna resistencia a un funcionario cuando un acu-sado temiendo a un arresto y condena destruyó una botella de leche El quizás podría estar destruyendo prueba. Con-vengo particularmente en que -el artículo 137 no castiga a una persona cuya conducta meramente no se espera de él, pero sostengo que el mismo razonamiento era aplicable en el caso de la leche y que el presente caso revoca el de El Pueblo v. Rivera, supra.